Taxlor, 0. J.
The plaintiff in error was tried convicted and sentenced in the Criminal Court of Record for Duval county in April, 1902, for the crimie of assault with intent to murder, and seeks reversal here by writ of error.
After verdict the defendant moved to arrest judgment on the following grounds: 1. Said information is insufficient in law, substance, form and effect to- base judgment upon and does not afford, any legal basis for sentence pursuant to said verdict.
2. Said' information does not sufficiently allege either assault with intent to- murder or any other crime known to the law and embraced within said charge.
3. And because no lawful judgment or sentence can be pronounced upon saidl information against defendant.
The denial of this motion forms the basis for.the errors assigned that are as follows: 1. That the information is insufficient, as matter of law, in foi’m and substance, as the basis for a valid judgmtent.
2. That the court erred in overrjuling the motion of said plaintiff in error, made in the court below, in arrest of judgment,-on the grounds therein stated.
The charging part of the information questioned by these assignments of error, is as follows: “That one S-im Brinkley of the county of Duval and State of Florida, on the 27th day of March in the year of our Lord one thousand nine hundred andl two, in the county and State afores*aid of his malice aforethought and with a premeditated design and intent then and there unlawfully to kill and murder one Iasiah Markham, in and upon him the said Isaiah Markham with certain deadly weapon®, to-wit: *418a gun and a pistol, which he the said Sim Brinkley then and there held in his handls unlawfully an assault did miake, and him the isaicfi Isaiah Markham did then and there beat, bruise, wound, illtreat; wherefore by virtue' of the «statute in such cases mjade and provided the said Sim Brinkley ,is deemed to have comimiitted the crime of assault with intent to murder, .'contrary to the form of the statute,” &c.
It is contended here, in. support of the assignments of error made, that this information, like that in the case of Hogan v. State 42 Fla. 562, 28 South. Rep. 763, fails sufficiently to allege that the assault was madle with the in<■ tent to commit the crime. A comparison of the two in-formations will be sufficient to show that this contention is untenable.' We think the information in the1 case at bar is 'Sufficient to sustain the conviction under it. Hogan v. State, supra; Ruis v. State, 43 Fla. 168, 30 South. Rep. 802; Gray and Hopkins v. State, decided at the present term'.
There being no error in the record, the judo-ment ¡of the court below is hereby affirmed.